Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 298TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 30th day of April, 2015, the
cause on appeal to revise or reverse the judgment between

CHELSEA DAVIS, Appellant                             On Appeal from the 298th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-14-01600-CV          V.                       Trial Court Cause No. DC-13-14215-M.
                                                     Opinion delivered by Justice Evans.
MCKOOL SMITH, P.C., Appellee                         Justices Fillmore and Myers, participating.

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee MCKOOL SMITH, P.C. recover its costs of this appeal
from appellant CHELSEA DAVIS.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 10th day of July, 2015.




                                                                       LISA MATZ, Clerk